FILED
                                                  •*COURT OF APPEALS OW I
                                                    STATE OF WASHINGTON

                                                    2018 OCT 1 All 9: 10




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


THE STATE OF WASHINGTON,                 )       No. 76557-4-1
                                         )
                     Respondent,         )
                                         )       DIVISION ONE
                     v.                  )
                                         )
JOHN NORMAN HARTMAN,                     )       UNPUBLISHED OPINION
                                         )
                     Appellant.          )       FILED: October 1, 2018
                                         )

       MANN, A.C.J. — John Hartman appeals his conviction for felony failure to register

as a sex offender under RCW 9A.44.132. Hartman argues that there was insufficient

evidence to support his conviction beyond a reasonable doubt, that the trial court erred

in failing to enter written findings of fact and conclusions of law, and that the sentence

imposed exceeded the statutory maximum.

       We affirm Hartman's conviction. However, we accept the State's concession that

the combined period of confinement and community custody imposed exceeds the

statutory maximum of 60 months, and remand for resentencing.



       Hartman is required to register as a sex offender. Snohomish County Deputy

Sheriff David Coleman was assigned to verify Hartman's registered address on
No. 76557-4-1/2

        A.
September'16, 2015. Coleman Wentto the registered address at 1710 Russian Road,

in Arlington. On the Russian Road property is a house where Arlene Lawyer, her

mother, and two children resided. The property also had a shop where Hartman and

Chauncea Schnabell lived.

       While at the Russian Road residence, Coleman spoke with Lawyer and

Schnabel. Lawyer told Coleman that Hartman no longer resided at the Russian Road

address and had not lived there since the end of June or the beginning of July. Lawyer

indicated that Hartman may have left a couple of items until the end of July, such as his

mobile trailer and his vehicle. During this interaction, Schnabel called Hartman on her

cell phone, and Coleman spoke to Hartman. Hartman explained he had not gone in to

register because he had car trouble and he was afraid to go to the courthouse. Later

that day, Hartman registered his new address, 5729 Mero Road in Snohomish, with the

Snohomish County Sheriff's Office. The Mero Road address is Hartman's mother's

house.

       The State charged Hartman by amended information with failure to register, a

class C felony, for the time period of about July 16 through September 15, 2015.

Hartman waived his right to a jury trial. After a bench trial, on February 14, 2017, the

trial court found Hartman guilty and issued an oral ruling.

       On March 3, 2017, the trial court sentenced Hartman to the standard range of 33

months, with credit for time served, and 36 months of community custody. Hartman

filed a notice of appeal that same day. After the appeal was filed, the trial court entered

written findings of fact on September 13, 2017. We granted the State's motion to



       I Schanbel is Lawyer's daughter.

                                            -2-
No. 76557-4-1/3

expand the trial court's authority to include the trial court's written findings and

conclusions under RAP 7.2(a), (e), and RAP 8.3.



       Hartman argues first that there was insufficient evidence to sustain his

conviction. We disagree.

       "The test for determining the sufficiency of the evidence is whether, after viewing

the evidence in the light most favorable to the State, any rational trier of fact could have

found guilt beyond a reasonable doubt." State v. Kintz, 169 Wash. 2d 537, 551, 238 P.3d

470(2010). In a criminal case, "all reasonable inferences from the evidence must be

drawn in favor of the State and interpreted most strongly against the defendant." Kintz,
169 Wash. 2d at 551 (citing State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992)).

"A claim of insufficiency admits the truth of the State's evidence and all inferences that

reasonably can be drawn therefrom." Kintz, 169 Wash. 2d at 551. Circumstantial

evidence is considered as reliable as direct evidence. State v. Delmarter, 94 Wash. 2d
634, 638,618 P.2d 99(1980). "Credibility determinations are for the trier of fact' and

are not subject to review." State v. Cardenas-Flores, 189 Wash. 2d 243, 266, 401 P.3d 19

(2017)(citing State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850(1990)).

       Hartman was convicted of failing to register as a sex offender under RCW

9A.44.132. Under RCW 9A.44.132, the State must prove beyond a reasonable doubt

that Hartman (1) had a duty to register under RCW 9A.44.130 for a felony sex offense

and (2) knowingly failed to comply with any of the requirements of RCW 9A.44.130.

RCW 9A.44.132(1). An offender must register his or her new address within three




                                              -3-
No. 76557-4-1/4

business days of moving. RCW 9A.44.130(5)(a). A person who lacks a "fixed

residence"2 must report weekly to the county sheriff. RCW 9A.44.130(6)(b).

        It is undisputed that Hartman had a duty to register. Hartman stipulated that he

had a prior conviction for indecent liberties that required him to register in Snohomish

County as a sex offender during the period at issue.

       There was also sufficient evidence establishing that Hartman knowingly failed to

register. The State presented evidence from Detectives Berg and Ferreira that Hartman

was familiar with the process of registering a new address with the Snohomish County

Sheriff's Office

        Detective Ferreira, who was on duty the day Hartman registered the Russian

Road address, testified that Hartman signed the Notification of Registration and Sex

Offender Requirements form, which had a box indicating that Hartman attested to

reading and understanding the information contained therein. The form included a

paragraph about the requirements for when an address must be changed. Detective

Ferreira asked Hartman if he had any questions about the information in the form.

Detective Ferreira gave Hartman a copy of the form.

        There was also sufficient evidence to support that Hartman had not lived at the

Russian Road address after mid-July 2017. Deputy Coleman testified that Schnabel

and Lawyer told him that Hartman no longer resided there. Schnabel offered to call



         2 A fixed residence "means a building that a person lawfully and habitually uses as living quarters
a majority of the week. Uses as living quarters means to conduct activities consistent with the common
understanding of residing, such as sleeping; eating; keeping personal belongings; receiving mail; and
paying utilities, rent, or mortgage. A nonpermanent structure including, but not limited to, a motor home,
travel trailer, camper, or boat may qualify as a residence provided it is lawfully and habitually used as
living quarters a majority of the week, primarily kept at one location with a physical address, and the
location it is kept at is either owned or rented by the person or used by the person with permission of the
owner or renter." RCW 9A.44.128(5).
                                                    -4-
No. 76557-4-1/5

Hartman on her cell phone for Coleman. Hartman told Coleman over the phone that he

had not registered because his car had broke down, and he was afraid to go to the

courthouse. He also asked Coleman several times not to file charges against him.

      Lawyer testified that she asked Hartman to move out of the Russian Road

address in late June or the beginning of July and that he was out by mid-July. Schnabel

testified that Hartman was completely moved out before her birthday, July 21, 2015.

Neither Lawyer nor Schnabel could say with certainty that Hartman had not slept in the

shop for a night or two between July and September, but they also had not seen him

enter or exit the shop during that time, except to move his personal belongings. Lawyer

and Schnabel both testified that Hartman asked them to say he was still living at the

Russian Road address if any officers stopped by to check on his status.

       Hartman argues that Lawyer and Schnabel were angry with him, and that his

mother, Karen Strand, and her boyfriend John Pennock testified that he had not moved

to the Mero Road property until September. Strand and Pennock testified that they

helped Hartman move out of the Russian Road address using Pennock's pick-up truck.

Strand testified that Hartman had previously lived with her at the Mero Road address,

but this time he planned to live in his trailer on the property. Strand testified that she

rented a storage unit for Hartman in mid-June, but Hartman did not begin moving

anything into the unit until September. Pennock testified that the trailer Hartman was

going to live in was not habitable prior to September 9, 2015, because it was not

hooked up to electricity or water until early-September. A receipt from Lowes shows

that wire was purchased to run electricity underground to the trailer on September 4,

2015, and Pennock testified that it would have taken four or five days to hook up the


                                             -5-
No. 76557-4-1/6

water and electricity from the date the wire was purahased, making the trailer livable on

September 9, 2015—four business days before Hartman registered the Mero Road

address.

       While we agree with Hartman that there was conflicting testimony, it is not our

role to determine the credibility of the witness. We defer to the trial court's credibility

determinations. Cardenas-Flores, 189 Wash. 2d at 266. The trial court heard the

testimony and found that Hartman had been kicked out of the Russian Road residence

and was not residing at that address from July to September 2017.

        Viewed in the light most favorable to the State, a rational trier of fact could have

found that Hartman failed to register after moving out of the Russian Road residence.

                                              III.

       Hartman argues next that his conviction should be reversed because the trial

court failed to enter written findings of fact and conclusions of law as required by CrR

6.1(d). We disagree.

       CrR 6.1(d) requires entry of written findings of fact and conclusions of law at the

conclusion of a bench trial. State v. Head, 136 Wash. 2d 619, 622, 964 P.2d 1187(1998).

"Remand for entry of written findings and conclusions" is the proper remedy for a

violation of CrR 6.1(d). Head, 136 Wash. 2d at 622 (citing State v. Mallory, 69 Wash. 2d 532,

533, 419 P.2d 324 (1966)). "Reversal may be appropriate where a defendant can show

actual prejudice resulting from the absence of findings and conclusions or following

remand for entry of the same." Head, 136 Wash. 2d at 624. An example of actual

prejudice is where "there is strong indication that findings ultimately entered have been

'tailored' to meet issues raised on appeal." Head, 136 Wash. 2d at 624-25.


                                              -6-
No. 76557-4-1/7

       While the trial court here did not issue written findings of fact or conclusions of

law until six months after its oral ruling, Hartman fails to demonstrate actual prejudice

from the delay. Hartman does not allege that it was impossible to review the trial court's

application of law to the facts in this case, and there is no indication that the written

findings of fact and conclusions of law were tailored to the issues on appeal. The

written findings of fact and conclusions of law do not differ from the trial court's oral

findings made on February 14, 2017. Because written findings and conclusions have

been entered, remand is not necessary.

                                              IV.

       Hartman also challenges his combined term of confinement and community

custody as exceeding the statutory maximum. The State concedes that the combined

term of 68 months exceeds the statutory maximum of 60 months.

       The combined term of confinement and community custody cannot exceed the

statutory maximum. RCW 9.94A.701. The trial court is required to "reduce an

offender's term of community custody to ensure that the total sentence is within the

statutory maximum." State v. Land, 172 Wash. App. 593, 603, 295 P.3d 782(2013)(citing

State v. Boyd, 172 Wash. 2d 470, 473, 275 P.3d 321 (2012)). We accept the State's

concession and remand for correction of the term of community custody.




                                              -7-
No. 76557-4-1/8

      We affirm Hartman's conviction, but remand for correction of the term of

community custody.



                                                 ligom, /4 4T



WE CONCUR:



     t..i....., q.




                                          -8-